Citation Nr: 0215586	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran filed a timely appeal of the denial of a 
claim for service connection for muscle strain of the left 
shoulder and neck on the basis that new and material evidence 
had not been submitted to reopen the claim.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office (RO) in Fargo, North 
Dakota, which determined that new and material evidence had 
not been submitted to warrant reopening the claim of 
entitlement to service connection for muscle strain of the 
left shoulder and neck.  In May 2001, the Board remanded this 
claim to the RO for the purpose of issuing a statement of the 
case. 


FINDINGS OF FACT

1.  In September 1999, the RO issued a decision that denied 
the claim of service connection for muscle strain of the left 
shoulder and neck on the basis that new and material evidence 
had not been submitted to warrant reopening the claim.  That 
same rating action also denied an increased rating for 
degenerative arthritis of the thoracic spine

2.  Notice of the RO's denial and information concerning the 
veteran's appellate rights were sent to the veteran in a 
letter dated September 22, 1999.  

3.  A notice of disagreement was received from the veteran in 
September 1999, addressing only the issue of an increased 
rating for degenerative arthritis of the thoracic spine.  

4.  A statement of the case was issued in October 1999 
addressing only the issue of an increased rating for 
degenerative arthritis of the thoracic spine.

5.  A substantive appeal (VA Form 9) was received in December 
1999, appealing the issue of an increased rating for 
degenerative arthritis of the thoracic spine.  On that form, 
the veteran took issue with the RO's finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for muscle strain of the left shoulder 
and neck.  

6.  In a May 2001 Board decision, the Board construed the 
statement made in the December 1999 as an notice of 
disagreement to the issue of whether new and material 
evidence had not been submitted to reopen the claim for 
service connection for muscle strain of the left shoulder and 
neck, and remanded that issue for preparation of a statement 
of the case by the RO.

7.  A statement of the case was issued in July 2001, and the 
veteran was informed in an accompanying letter that there was 
a time limit within which to respond.

8.  A substantive appeal was received on July 31, 2002. 


CONCLUSION OF LAW

A timely substantive appeal of the RO's September 1999 
decision has not been filed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a September 1999 decision, the RO denied a claim for an 
increased rating, and determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for muscle strain 
of the left shoulder and neck.  In September 1999, VA 
received the veteran's timely filed Notice of Disagreement 
(NOD), addressing only the issue of an increased rating for 
degenerative arthritis of the thoracic spine.  On October 18, 
1999, the RO issued a Statement of the Case (SOC) that only 
addressed the increased rating issue.  In December 1999, the 
veteran filed a substantive appeal (VA Form 9), which 
included a detailed discussion of the new and material 
evidence matter in addition to the increased rating issue.  

The VA Form 8 (Certification of Appeal), dated January 4, 
2000, reflects one issue on appeal, an increased rating for 
degenerative arthritis of the thoracic spine.

In a VA Form 646 (Statement of Representative in Appealed 
Case), dated January 30, 2000, the veteran's representative 
asserted that the claim and pending appeal had been carefully 
reviewed and that all of the facts and evidence were 
carefully studied.  The representative made reference to the 
issue "as certified."  

In the May 2001 remand, the Board construed the December 1999 
substantive appeal (VA Form 9) as a notice of disagreement 
with respect to the new and material evidence issue.  In 
light of this determination, the Board then instructed the RO 
to issue an SOC on the new and material evidence issue.  The 
RO issued an SOC on July 20, 2001, which included information 
concerning the time limits for filing a substantive appeal.  
A timely substantive appeal was not submitted.  

The veteran's representative issued a written brief 
presentation on March 15, 2002, regarding the new and 
material evidence issue.  

By letter of July 10, 2002, the Board informed the veteran 
that he had not filed a substantive appeal and noted that his 
representative had submitted an undated VA Form 646 that 
presented several arguments which could be collectively 
construed as a substantive appeal.  The veteran was offered 
an opportunity to present argument and request a hearing 
regarding the matter.  The veteran's representative submitted 
a written argument by letter dated July 15, 2002, which the 
Board received on July 31, 2002.  The veteran's 
representative presented several arguments, and submitted a 
completed VA Form 9 dated July 25, 2002.


Reasons for Dismissal

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.202 (2001).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2001).

In this case, there is no dispute that the veteran intended 
to proceed with an appeal of the September 1999 denial of 
both issues, as the statement contained in his VA Form 9 was 
construed as an NOD by the Board in May 2001.  As such, the 
Board instructed the RO to issue an SOC, which was 
accomplished on July 20, 2001.  A letter that specifically 
outlined the timeline for filing an appeal accompanied the 
SOC.  It has not been argued that the veteran did not receive 
the SOC.  However, the veteran failed to file his substantive 
appeal within the time allotted by law.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2001).

In this case, a substantive appeal was not submitted within 
the allotted 60-day period.  The veteran's representative 
submitted a written argument and a completed VA Form 9, which 
the Board received on July 31, 2002.  The veteran's 
representative presented several arguments.  The 
representative contends that the completed VA Form 9 of 
December 1999 and a VA Form 646 dated in January 2000, were 
filed after the issuance of an October 1999 statement of the 
case.  However, as noted above, a substantive appeal can only 
be filed after the issuance of a statement of the case on the 
issue in question.  In this case, the statement of the case 
on whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
muscle strain of the left shoulder and neck was issued in 
July 2001.  An attempt to submit a substantive appeal before 
that date would not be valid. 

The representative's second argument is that the Board 
remanded the issue in May 2001, and that a VA Form 646 was 
submitted around January 30, 2002 upon RO's request by letter 
of January 22, 2002.  Therefore, the RO continued to deny the 
claim and that the representative responded to the 
supplemental statement of the case.    If the RO's request 
letter of January 2002 is construed as a rating decision 
which continued the denial of the claim, then the 
representative's VA Form 646 would at the least be construed 
as an NOD, not a substantive appeal.  The fact remains that 
the notification of the continued refusal to reopen the claim 
and the requirements for perfecting the veteran's appeal were 
embodied in the SOC issued on July 20, 2001.  A substantive 
appeal, or further arguments that could be construed as a 
substantive appeal, were not submitted until after the 
expiration of the appeal period. 

Based on the above, the Board finds that the veteran's 
substantive appeal was not timely filed.  He was fully 
informed of the time limits and methods for filing his 
substantive appeal.  Unfortunately, he failed to file within 
the deadlines prescribed by law.  If an appellant fails to 
complete an appeal within the required time, it is incumbent 
upon the Board to reject the application for review on 
appeal.  This is not a matter within the Board's discretion; 
the timeline standards for filing appeals to the Board are 
prescribed by law.  These requirements are stated 
specifically in 38 U.S.C.A. § 7105; and under the provisions 
of 38 U.S.C.A. § 7108, if there is a failure to meet these 
requirements, "An application for review on appeal shall not 
be entertained."  Furthermore, the United States Court of 
Appeals for Veterans Claims (Court), after acknowledging that 
the timeline standards are clear and unambiguous, has held 
that in the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy v. Brown, 
5 Vet. App. 554 (1993).  The appeal must therefore be 
dismissed.


ORDER

The appeal is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

